Hill, J.
Inasmuch as the jury may have been misled, by the court’s instructions as to the form of their verdict, into thinking that the amount awarded in their verdict covered both the advances -made by the intervenor as landlord and the interest of the landlord in the crop (the scope of the evidence being such as might lead them to the conclusion that they were covering both issues, and the charge not clearly stating the real issue so as to eliminate the effect of the evidence in this respect —though in fact under the issue made by the pleadings only the question as to the amount of the advances was involved in the claim of the intervenor), the court properly granted a new trial (on the ground that the instructions referred to were not clear) unless the intervenor would accept the amount awarded by the jury as covering the advances made by him and his interest in the crop, that is, his entire interest in the funds in controversy.

Judgment affirmed.


All the Justices eoncur.